Citation Nr: 0839302	
Decision Date: 11/14/08    Archive Date: 11/20/08

DOCKET NO.  05-08 702	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Louisville, 
Kentucky


THE ISSUE

Entitlement to a rating in excess of 20 percent for residuals 
of a left femur fracture, to include scar.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

A. Shawkey, Counsel


INTRODUCTION

The veteran served on active duty from July 1970 to April 
1973.

This matter comes to the Board of Veterans' Appeals (Board) 
on appeal from an October 2002 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Louisville, Kentucky.  This case was previously before the 
Board in May 2007 at which time it was remanded in 
fulfillment of due process requirements.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required on his part.


REMAND

The veteran was last evaluated by VA in August 2002.  In the 
notice of disagreement dated in November 2003, the veteran 
said that his service-connected left leg disability had 
worsened over the past 20 years.  His representative also 
noted in written argument in April 2007 that the veteran's 
left leg disability had worsened.  More recently, in October 
2008, the veteran's representative relayed the veteran's 
report of left leg numbness, muscular problems, atrophy and 
scar pain, and requested that the veteran be afforded a new 
examination.  

The United States Court of Appeals for Veterans Claims has 
held that when a veteran claims that a disability is worse 
than when originally rated (or last examined by VA), and the 
available evidence is too old to adequately evaluate the 
current state of the condition, VA must provide a new 
examination.  See Olsen v. Principi, 3 Vet. App. 480, 482 
(1992), citing Proscelle v. Derwinski, 2 Vet. App. 629, 632 
(1992).

Accordingly, in order to properly assess the veteran's 
service-connected residuals of left femur fracture, to 
include scar, under VA's Schedule for Rating Disabilities, he 
must be afforded a new examination that considers 
contemporaneous findings pertinent to all applicable criteria 
for a higher rating.  38 U.S.C.A. § 5103A(d); 38 C.F.R. Part 
4.  This is particularly necessary when considering that the 
August 2002 VA examination report indicates that the 
veteran's medical records were not available to the examiner 
for review.  See 38 C.F.R. § 3.159(c)(4).

In addition, an attempt should be made to request outstanding 
VA outpatient records from March 2005 to "present".  
38 U.S.C.A. § 5103A(b).

Based on the foregoing, the case is REMANDED for the 
following action:

1.  Copies of current VA treatment 
records, covering the period from March 
2005, to the present, should be obtained 
and added to the claims folder.

2.  Schedule the veteran for an 
appropriate VA examination to determine 
the nature and severity of his service-
connected residuals of femur fracture, 
left leg, to include scar.  All indicated 
tests and studies should be performed and 
all findings should be reported in detail.  
Findings should include range of motion 
studies of the left leg.  The examiner 
should also indicate the measurement of 
the left leg scar and whether the scar is 
superficial, unstable, painful on 
examination and/or causes limitation of 
function of the affected part.  The claims 
folder should be made available to the 
examiner for review of pertinent documents 
therein and the examination report should 
reflect that such a review was conducted.  

3.  Readjudicate the claim.  If the claim 
on appeal is not fully granted, issue a 
supplemental statement of the case, before 
returning the case to the Board, if 
otherwise in order.

The appellant and his representative have the right to submit 
additional evidence and argument on the matter or matters the 
Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2008).



_________________________________________________
BARBARA B. COPELAND
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2007).

